Case 4:16-cr-00011-MAC-KPJ Document 434 Filed 06/28/20 Page 1 of 9 PageID #: 1891




  UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                        §
                                                  §
  versus                                          §    CRIMINAL ACTION NO. 4:16-CR-11
                                                  §
  JACOB JOSEPH SMITH (5)                          §

                                  MEMORANDUM AND ORDER

           Pending before the court are Defendant Jacob Joseph Smith’s (“Smith”) Motion to Transfer

  Supervised Release Jurisdiction (#409) and Letter Motion (#429). In his first motion, Smith

  requests that the court transfer the jurisdiction of his 4-year term of supervised release from the

  Eastern District of Texas to the Northern District of Texas. In his second motion, Smith avers

  that the Federal Bureau of Prisons (“BOP”) has incorrectly calculated his male custody

  classification score (“Classification Score”). Smith requests that the court order the BOP to

  correct his Classification Score and order his release to home confinement in light of COVID-19.

  United States Probation and Pretrial Services (“Probation”) recommends denying the latter

  motion. Having considered the motions, Probation’s recommendation, the record, and the

  applicable law, the court is of the opinion that the motions should be denied.

  I.       Background

           Smith is currently serving an 84-month term of imprisonment, which was imposed after

  he pleaded guilty to Conspiracy to Manufacture or Distribute or Possess with Intent to

  Manufacture or Distribute Marijuana, in violation of 21 U.S.C. § 846.            The Presentence

  Investigation Report (“PSR”) reveals that Smith transported large quantities of marijuana and drug

  proceeds and also engaged in money laundering as a member of the conspiracy. He was found

  responsible for the distribution of 4,500 kilograms of marijuana. Smith is currently housed at the
Case 4:16-cr-00011-MAC-KPJ Document 434 Filed 06/28/20 Page 2 of 9 PageID #: 1892



  Federal Medical Center (“FMC”) Fort Worth, in Fort Worth, Texas.1 In his Letter Motion, Smith

  contends that he is eligible for home confinement under the CARES Act of 2020 because he has

  completed more than 50% of his sentence. Smith avers that the only reason he was denied release

  to home confinement is because the BOP incorrectly calculated his Classification Score by

  assessing him “as having 5 violent points over a minor argument that [he] had in 2017.”

  II.    Analysis

         On December 21, 2018, the President signed the First Step Act of 2018 into law. See First

  Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. The Act, in part, amended 18 U.S.C.

  § 3582(c), which gives the court discretion, in certain circumstances, to reduce a defendant’s term

  of imprisonment:

         The court, upon motion of the Director of the [BOP], or upon motion of the
         defendant after the defendant has fully exhausted all administrative rights to appeal
         a failure of the [BOP] to bring a motion on the defendant’s behalf or the lapse of
         30 days from the receipt of such a request by the warden of the defendant’s facility,
         whichever is earlier, may reduce the term of imprisonment (and may impose a term
         of probation or supervised release with or without conditions that does not exceed
         the unserved portion of the original term of imprisonment), after considering the
         factors set forth in section 3553(a) to the extent that they are applicable, if it finds
         that extraordinary and compelling reasons warrant such a reduction; or the
         defendant is at least 70 years of age, has served at least 30 years in prison, pursuant
         to a sentence imposed under section 3559(c), for the offense or offenses for which
         the defendant is currently imprisoned, and a determination has been made by the
         Director of the [BOP] that the defendant is not a danger to the safety of any other
         person or the community, as provided under section 3142(g); and that such a
         reduction is consistent with applicable policy statements issued by the Sentencing
         Commission . . . .

  18 U.S.C. § 3582(c)(1)(A). This provision is commonly referred to as “compassionate release.”



         1
           As of June 25, 2020, the figures available at www.bop.gov lists 30 inmates and 0 staff members
  at FMC Fort Worth as “Confirmed Active Cases” of COVID-19. According to Probation, 579 inmates
  and 1 staff have recovered from COVID-19 infections, while 10 inmates have succumbed to the disease.

                                                    2
Case 4:16-cr-00011-MAC-KPJ Document 434 Filed 06/28/20 Page 3 of 9 PageID #: 1893



         Prior to the First Step Act, only the Director of the BOP could file a motion seeking

  compassionate release. See Tuozzo v. Shartle, No. 13-4897, 2014 WL 806450, at *2 (D.N.J. Feb.

  27, 2014) (denying petitioner’s motion for compassionate release because no motion for his release

  was filed by the BOP); Slate v. United States, No. 5:09-CV-00064, 2009 WL 1073640, at *3

  (S.D.W.Va. Apr. 21, 2009) (“Absent a motion from the BOP, the Court lacks authority to grant

  compassionate release.”). The First Step Act amended § 3582(c) by providing a defendant the

  means to appeal the BOP’s decision not to file a motion for compassionate release on the

  defendant’s behalf. United States v. Cantu, 423 F. Supp. 3d 345, 347 (S.D. Tex. 2019); United

  States v. Bell, No. 3:93-CR-302-M, 2019 WL 1531859, at *1 (N.D. Tex. Apr. 9, 2019). The

  plain language of the statute, however, makes it clear that the court may not grant a defendant’s

  motion for compassionate release unless the defendant has complied with the administrative

  exhaustion requirement. 18 U.S.C. § 3582(c)(1)(A); United States v. Alam, 960 F.3d 831, No.

  20-1298, 2020 WL 2845694, at *2 (6th Cir. June 2, 2020) (“Even though [the] exhaustion

  requirement does not implicate [the court’s] subject-matter jurisdiction, it remains a mandatory

  condition.”); United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he exhaustion

  requirement . . . presents a glaring roadblock foreclosing compassionate release.”). Thus, before

  seeking relief from the court, a defendant must first submit a request to the warden of his facility

  to move for compassionate release on his behalf and then either exhaust his administrative

  remedies or wait for the lapse of 30 days after the warden received the request. 18 U.S.C.

  § 3582(c)(1)(A); Alam, 2020 WL 2845694, at *2; Raia, 954 F.3d at 597.

         Here, Smith’s request to be reviewed for Home Confinement due to COVID-19 was denied

  on May 15, 2020, because his Prisoner Assessment Tool Targeting Estimated Risk and Needs


                                                   3
Case 4:16-cr-00011-MAC-KPJ Document 434 Filed 06/28/20 Page 4 of 9 PageID #: 1894



  (“PATTERN”) score was above the minimum and he had a history of violence. Thus, Smith

  appears to have complied with the exhaustion requirement; however, nothing in his motions

  indicates that extraordinary and compelling reasons exist to release him from confinement.

          Congress did not define “extraordinary and compelling.” Rather, it elected to delegate its

  authority to the United States Sentencing Commission (“the Commission”). See 28 U.S.C.

  § 994(t) (“The Commission, in promulgating general policy statements regarding the sentencing

  modification provisions in section 3582(c)(1)(A) of title 18, shall describe what should be

  considered extraordinary and compelling reasons for sentence reduction, including the criteria to

  be applied and a list of specific examples.”); see also U.S. SENTENCING GUIDELINES MANUAL

  § 1B1.13 (U.S. SENTENCING COMM’N 2018) (“USSG”). In Application Note 1 to § 1B1.13 of

  the USSG, the Commission defined “extraordinary and compelling reasons” to include the

  following four categories of circumstances: (i) certain medical conditions of the defendant; (ii)

  the defendant is 65 years or older and meets other requirements; (iii) the defendant’s family has

  specified needs for a caregiver; and (iv) other reasons in the defendant’s case that establish an

  extraordinary and compelling reason. The court must also consider the factors set forth in 18

  U.S.C. § 3553(a),2 as applicable, and find that the sentence modification is consistent with the

  policy statements issued by the Commission. 18 U.S.C § 3582(c)(1)(A). The policy statement



          2
             Section 3553(a) directs courts to consider: the nature and circumstances of the offense and the
  defendant’s history and characteristics; the need to reflect the seriousness of the offense, to promote
  respect for the law, and to provide just punishment for the offense; the need to deter criminal conduct; the
  need to protect the public; the need to provide the defendant with needed educational or vocational training,
  medical care, or other correctional treatment in the most effective manner; the kinds of sentences and
  sentencing ranges established for defendants with similar characteristics under applicable USSG provisions
  and policy statements; any pertinent policy statement of the Sentencing Commission in effect on the date
  of sentencing; the need to avoid unwarranted disparities among similar defendants; and the need to provide
  restitution to the victim. 18 U.S.C. § 3553(a).

                                                       4
Case 4:16-cr-00011-MAC-KPJ Document 434 Filed 06/28/20 Page 5 of 9 PageID #: 1895



  regarding compassionate release requires a determination that “the defendant is not a danger to

  the safety of any other person or to the community.” U.S.S.G. § 1B1.13(2).

         Here, Smith, age 39, does not contend that extraordinary and compelling reasons exist.

  Rather, Smith argues that because he has “no history of violence” and has completed more than

  50% of his sentence he is entitled to be released to home confinement. Smith’s contention is both

  legally and factually incorrect. While BOP’s internal guidelines require that an inmate serve 50%

  or more of his sentence before considering him for home confinement, the guidelines also require

  that wardens consider a myriad of other factors. See Memorandum to Correctional Program

  Administrators from David Brewer, Acting Senior Deputy Assistant Director, Furlough and Home

  Confinement Additional Guidance, available at https://prisonology.com/wp-content/uploads/2020/

  04/COVID-19-Home-confinement-additionalguidance.pdf. One of the factors a warden is required

  to consider is the inmate’s history of violence. In Smith’s case, Associate Warden Segovia denied

  his request to be released to home confinement because his PATTERN score was too high and he

  had a history of violence. Smith maintains that both conclusions are inaccurate.

         Smith contends that the reason he was denied release to home confinement is because he

  has “5 violent points over a minor argument that [he] had in 2017.” Probation points out that the

  5 points resulted from an incident where Smith was charged with fighting with another inmate.

  The Disciplinary Hearing Officer’s Report indicates that Smith agreed that the report was true and

  accurate, and Smith did not appeal the disciplinary hearing decision. Moreover, the 5 points were

  allocated to Smith’s Classification Score not his PATTERN score. These are two different scores.

  The BOP relied on Smith’s PATTERN score, not his Classification Score, when denying his




                                                  5
Case 4:16-cr-00011-MAC-KPJ Document 434 Filed 06/28/20 Page 6 of 9 PageID #: 1896



  request for home confinement, and Smith has not challenged the computation of his PATTERN

  score.

           Nevertheless, even if Smith’s scores were improperly calculated, the BOP acted

  appropriately when it denied Smith’s request. Smith’s PSR indicates he was charged with Assault

  with Intent to Commit Sexual Battery, but the case was dismissed on September 15, 2011. On

  September 15, 2014, an information was filed on the same case under a different charge, Assault

  with Intent to Commit a Felony. The arrest affidavit indicates that on December 31, 2007, Smith

  tried to kiss and inappropriately touch his 16-year-old female cousin. On June 27, 2017, this

  charge was dismissed because the victim did not wish to cooperate. Although his case was

  dismissed, Smith’s purported behavior toward the victim in the case is concerning, as Probation

  notes. Moreover, the PSR indicates that Smith was hospitalized in a mental institution at age 14

  after he threatened to kill his aunt and wrote her name on a bullet. In addition, Smith has a prior

  conviction for prostitution in which he engaged in “deviate sexual intercourse and sexual

  intercourse” for a fee. He also has a history of poly-substance abuse dating from age 6, including

  drinking jars of “moonshine” every other day and illicitly taking a variety of prescription

  medications and veterinary drugs until his arrest in 2016. Furthermore, even if Smith could

  demonstrate that he meets all of the qualifications for home confinement under the BOP guidance,

  it merely “is an internal BOP policy statement adopted in connection with the discretionary

  decision making required under 18 U.S.C. § 3582(c)(1)(A) and provides guidance for wardens in

  making these discretionary decisions.” See Cannon v. United States, CR 11-048-CG-M, 2019 WL

  5580233, at *1 (S.D. Ala. Oct. 29, 2019). The policy does not bind the BOP or the court, nor

  does it bestow any rights upon Smith. See Greenholtz v. Inmates of Neb. Penal & Corr. Complex,


                                                  6
Case 4:16-cr-00011-MAC-KPJ Document 434 Filed 06/28/20 Page 7 of 9 PageID #: 1897



  442 U.S. 1, 7 (1979) (“There is no constitutional or inherent right of a convicted person to be

  conditionally released before the expiration of a valid sentence.”).

         Moreover, the BOP has instituted a comprehensive management approach that includes

  screening, testing, appropriate treatment, prevention, education, and infection control measures

  in response to COVID-19. In response to a directive from the United States Attorney General

  in March 2020, the BOP immediately began reviewing all inmates who have COVID-19 risk

  factors, as described by the Centers for Disease Control and Prevention, for the purpose of

  determining which inmates are suitable for placement on home confinement.3 See United States

  v. Collins, No. CR 04-50170-04, 2020 WL 1929844, at *3 (W.D. La. Apr. 20, 2020). The BOP

  notes that inmates need not apply to be considered for home confinement, as this is being done

  automatically by case management staff. The March 2020 directive is limited to “eligible at-risk

  inmates who are non-violent and pose minimal likelihood of recidivism and who might be safer

  serving their sentences in home confinement rather than in BOP facilities.” United States v.

  Castillo, No. CR 2:13-852-1, 2020 WL 3000799, at *3 (S.D. Tex. June 2, 2020).

         In his Memorandum to the BOP dated March 26, 2020, Attorney General Barr

  acknowledges that the Department of Justice (“DOJ”) has an obligation to protect both BOP

  personnel and inmates. He also notes that the DOJ has the responsibility of protecting the public,

  meaning that “we cannot take any risk of transferring inmates to home confinement that will

  contribute to the spread of COVID-19 or put the public at risk in other ways.” The Attorney

  General issued a subsequent Memorandum to the BOP on April 3, 2020, in which he emphasizes



         3
          As of June 25, 2020, the BOP has responded to COVID-19 by placing 4,465 inmates on home
  confinement.

                                                  7
Case 4:16-cr-00011-MAC-KPJ Document 434 Filed 06/28/20 Page 8 of 9 PageID #: 1898



  that police officers protecting the public face an increased risk from COVID-19 and cannot avoid

  exposure to the virus, with their numbers dwindling as officers who contract the virus become ill

  or die or need to recover or quarantine to avoid spreading the disease. Accordingly, he cautions:

         The last thing our massively over-burdened police forces need right now is the
         indiscriminate release of thousands of prisoners onto the streets without any
         verification that those prisoners will follow the laws when they are released, that
         they have a safe place to go where they will not be mingling with their old criminal
         associates, and that they will not return to their old ways as soon as they walk
         through the prison gates.

  As the court noted in United States v. Preston, “[t]he best predictor of how [Defendant] will

  behave if he were to be released is how he behaved in the past, and his track record is a poor

  one.” No. 3:18-CR-307-K, 2020 WL 1819888, at *4 (N.D. Tex. Apr. 11, 2020) (quoting United

  States v. Martin, No. PWG-19-140-13, 2020 WL 1274857, at *3 (D. Md. Mar. 17, 2020)).

  Smith’s track record is similarly a poor one. In this situation, compassionate release is not

  warranted in light of the applicable factors set forth in 18 U.S.C. § 3553(a). In addition, the court

  cannot conclude that Smith would not pose a danger to the safety of any other person or to the

  community, if released from confinement.

         In short, Smith has failed to satisfy his burden of showing the necessary circumstances to

  warrant relief under the statutory framework to which the court must adhere. See Koons, 2020

  WL 1940570, at *4-5 (stressing that “the rampant spread of the coronavirus and the conditions

  of confinement in jail, alone, are not sufficient grounds to justify a finding of extraordinary and

  compelling circumstances”). As the court observed in Koons, rejecting the notion that it has

  “carte blanche” authority to release whomever it chooses, “[t]he Court cannot release every

  prisoner at risk of contracting COVID-19 because the Court would then be obligated to release

  every prisoner.” Id.

                                                   8
Case 4:16-cr-00011-MAC-KPJ Document 434 Filed 06/28/20 Page 9 of 9 PageID #: 1899



         B.       Supervised Release—Transfer of Jurisdiction

         “A court, after imposing a sentence, may transfer jurisdiction over a probationer or person

  on supervised release to the district court for any other district to which the person is required to

  proceed as a condition of his probation or release, or is permitted to proceed, with the concurrence

  of such court.” 18 U.S.C. § 3605 (emphasis added). When, as here, a defendant requests that

  the court transfer jurisdiction over his supervised release prior to his release from incarceration,

  courts routinely deny the request as premature. See United States v. Houston, No. 3:93CR746,

  2013 WL 5308878, at *2 (N.D. Ohio Sept. 19, 2013); United States v. Siegel, No.

  1:08-CR-84-JGM-01, 2013 WL 1819682, at *1 (D. Vt. Apr. 30, 2013); United States v. Fuller,

  211 F. Supp. 2d 204, 206 (D. Me. 2002); accord United States v. Pittman, 915 F.3d 1005, 1008

  (5th Cir. 2019) (finding that the district court’s denial of an incarcerated defendant’s motion to

  transfer supervised release jurisdiction as premature was not a final and appealable order). Indeed,

  Smith’s circumstances and relationships may change before he is eligible to be released on

  supervised release. Therefore, Smith’s request to transfer supervised release jurisdiction is denied

  as premature.

  III.   Conclusion

         Consistent with the foregoing analysis, Smith’s Motion to Transfer Supervised Release

  Jurisdiction (#409) is denied as premature and his Letter Motion (#429) is denied.


          SIGNED at Beaumont, Texas, this 28th day of June, 2020.




                                              ________________________________________
                                                          MARCIA A. CRONE
                                                   UNITED STATES DISTRICT JUDGE

                                                   9
